MEMORANDUM **
Alejo Leon and Yolanda Catalina Sanchez Vasquez, husband and wife, seek review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In Petitioners’ opening brief, Petitioners fail to address, and therefore have waived any challenge to, the BIA’s determination that their motion to reopen was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Petitioners’ direct appeal from an immigration judge’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.